Citation Nr: 0908227	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  04-28 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Evaluation of gout, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1955 to November 
1956.  The RO, in a March 1999 decision, reported that 
service was not considered to have been issued under 
conditions other than dishonorable.  In a subsequent 
statement, service was deemed valid for VA purposes.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In July 2007, the Veteran testified before the undersigned 
via videoconference.  A transcript of the hearing is 
associated with the claims file.

This issue was previously before the Board and remanded in 
January 2008.


FINDINGS OF FACT

1.  Prior to January 1, 2008, the Veteran's gout is not 
manifested by one or two exacerbations a year in a well-
established diagnosis.

2.  From January 1, 2008, the Veteran's gout is manifested by 
at least one exacerbation in a well-established diagnosis.

3.  The Veteran does not have chronic residuals of gouty 
arthritis.


CONCLUSIONS OF LAW

1.  Prior to January 1, 2008, the criteria for a compensable 
evaluation for gout are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5017 (2008).

2.  From January 1, 2008, the criteria for a 20 percent 
evaluation for gout are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5017 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

A letter dated in May 2003 told the Veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.

With regard to the Veteran's rating claim, it is an appeal of 
an initial grant of service connection and assignment of 
evaluation.  Where the original claim has been substantiated 
and the appellant disagrees with the initial rating assigned, 
the VCAA requires no additional notice.  Rango v. Shinseki, 
No. 06-2723 (Vet. App. January 26, 2009).

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran has been 
afforded an examination regarding his rating claim.  The 
examination, dated in April 2008,  was conducted by a medical 
professional, who interviewed and examined the Veteran.  The 
examiner reviewed the claims file.  The examination report 
showed symptoms and diagnoses consistent with the Veteran's 
statements and with the examination of the Veteran.  
Therefore, the Board concludes that the examination was 
adequate.  Nieves-Rodriguez v. Peake, No. 06-3012 (Vet. App. 
Dec. 1, 2008).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.


Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2008).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

Diagnostic Code 5017 provides that gout is to be rated under 
Diagnostic Code 5002 (rheumatoid arthritis).  38 C.F.R. § 
4.71a.  Diagnostic Code 5002 provides that rheumatoid 
arthritis will be rated based on either as an active process 
or on the basis of chronic residuals, and the higher rating 
will be assigned.  Ratings for rheumatoid arthritis as an 
active process will not be combined with the residual ratings 
for limitation of motion or ankylosis.

Under Diagnostic Code 5002, rheumatoid arthritis as an active 
process is to be rated 20 percent for one or two 
exacerbations a year in a well-established diagnosis.  A 40 
percent evaluation is assigned for symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times a year.

Under Diagnostic Code 5002, chronic residuals such as 
limitation of motion or favorable or unfavorable ankylosis 
are to be rated under the appropriate diagnostic codes for 
the specific joints involved.  Where the limitation of motion 
of the specific joint or joints involved is noncompensable (0 
percent) under the diagnostic codes, a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Such ratings of chronic residuals under Diagnostic 
Code 5002 are to be combined, not added.  38 C.F.R. § 4.71a.

A private record appears to show a problem list that includes 
gout in October 2002.

A November 2003 VA outpatient record shows that gout, stable, 
was listed among the Veteran's problems.

A December 2004 VA treatment record shows the Veteran 
complained of gout flare-up in his foot.  He had pain in the 
left great toe and the right shoulder.  The assessment was 
Reiter syndrome versus STD and tinea pedis.

In a January 2005 written statement, J.K., M.D., indicated 
that the Veteran had a history of gout.  In April 1999, he 
was seen for pain and swelling of the left knee.  Fluid 
aspirated from the knee disclosed the presence of uric acid 
crystals.  He was subsequently seen on a few occasions for 
acute onset of pain and swelling in the elbow and wrist, all 
treated with local steroid injections.  Dr. K also noted that 
the Veteran had been treated for multiple joint pain, 
including in the wrist, elbow, hip, and knee, most likely due 
to osteoarthritis.  He had radiographic evidence of 
significant degenerative joint disease involving the knees.

A March 2005 VA outpatient record shows a history of gout.

In January 2006, the Veteran underwent VA examination.  He 
reported that gout affected his left large toe twice a year.  
He also reported recurrent gout of the left elbow, which 
occurred about four times a year.  He reported gout in his 
right knee that flared every day.  He also indicated that his 
right wrist flared from gout.  The examiner indicated the 
Veteran was an inexact historian.  Examination was conducted 
of the left great toe, right knee, left elbow, and right 
wrist.  The Veteran indicated that he had been diagnosed with 
osteoarthritis, rheumatoid arthritis, and gout arthritis.  He 
had a clear history of knee swelling.  After reviewing the 
claims file, the examiner gave an assessment of degenerative 
joint disease of multiple joints and intermittent gout.  The 
examiner indicated that it was impossible to determine 
whether the medical history was accurate, since the 
information in the claims file was scant.  If the medical 
history was accurate, then gout likely affected the Veteran's 
right knee, right wrist, left great toe, and left elbow.

Private medical records dated in March and April 2006 show 
the Veteran was assessed with numerous diagnoses, including 
gout.

A September 2006 VA record shows an assessment of gout, 
stable.

An August 2007 VA record shows the Veteran was under a 
physician's care for gout and osteoarthritis.

In April 2008, the Veteran underwent VA examination.  The 
claims file was reviewed.  He had an episode of gouty 
arthritis of his right little toe during active service.  He 
stated that he has had problems of gouty arthritis in both 
his knees and left elbow.  The medical records show the 
Veteran carried a diagnosis of gout.  However, his major 
musculoskeletal problems are degenerative changes in numerous 
joints, including the cervical spine, lumbosacral spine, both 
hips, both knees, and both elbows.  X-rays of all these 
joints showed degenerative arthritis.  He recently had fluid 
aspirated from the right knee.  The Veteran had extreme 
difficulty standing and walking.  He stated that he got 
extreme bouts of gout in his knees two or three times a year.  
As best as the examiner could determine, these were 
exacerbations of his degenerative joint disease most of the 
time.  The left elbow was a chronic condition.  He stated 
that he got flare-ups approximately once a year.  Gouty 
arthritis was documented in the remote past, in approximately 
1967, when gouty crystals were drawn from the right knee.  
The Veteran was currently treated with Feldene and 
Indomethacin.  He was not taking Allopurinol or Colchicine.  
His major diagnosis as noted by VA was degenerative joint 
disease of various joints.

On examination, the Veteran had extreme difficulty walking 
without assistance.  Range of motion of the hips was markedly 
decreased.  Range of motion of the knees was slightly 
limited.  There was a lot of joint effusion on the right side 
and only a slight amount of fluid on the left knee.  The 
Veteran had some limited motion of his elbows, with pain.  
There were no significant inflammatory or degenerative 
changes around the feet or any evidence of gouty arthritis.  
The relevant diagnoses were extensive degenerative changes of 
many joints, including the lumbosacral and cervical spine, 
hips, knees, and elbows.  The examiner also diagnosed past 
clinical evidence for gouty crystals in the right knee in 
1967.  The Veteran gave a history of gouty episodes of both 
knees two to three times per year and of his left elbow once 
a year.  However, the examiner did not find any notations 
confirming that in the medical records from the VA system.  
He was being treated mostly for degenerative changes.  It was 
obvious that most of the disability was related to extensive 
degenerative changes of various joints.

In a May 2008 private record, Dr. K indicated that he treated 
the Veteran at his facility for many years.  He was initially 
seen for gout in April 1999.  He had a three-day history of 
acute pain, swelling, and locking of the left knee.  He 
denied any history of trauma.  Medical history was notable 
for severe degenerative arthritis of the knees.  Examination 
revealed a large effusion of the left knee.  Fluid aspirated 
from the knee disclosed the presence of uric acid crystals.  
He was treated with a local cortisone injection.  During an 
April 1999 follow-up visit, the Veteran reported that his 
knee was better, but he had recently suffered pain and 
swelling of his right elbow and right hand.  Examination 
revealed marked swelling.  The assessment was probably 
polyarticular gout.  When the Veteran returned in June 1999, 
he reported another episode of gout that had resolved.  Since 
his initial visit, the Veteran had been seen on a number of 
occasions for acute painful flare-ups of the condition, 
mainly affecting the elbow, wrist, and knee.  His most recent 
episode was in January 2008, involving his left knee.  A 
serum uric acid test performed in February 2008 was 7.3 
mg/dL.

After reviewing the evidence, the Board finds that the 
Veteran is entitled to a 20 percent evaluation beginning 
January 1, 2008.  Dr. K's May 2008 written statement shows 
the Veteran experienced an exacerbation of his gout in 
January 2008.  Dr. K did not give a specific date that month, 
so the Board will assign an effective date of January 1, 
2008.  The evidence shows the Veteran's physician documented 
an exacerbation of gout and performed a test in February 
2008, which was noted with his diagnosis.  As such, the 
Veteran has experienced at least one exacerbation in a well-
established diagnosis.  Under these criteria, the Veteran's 
disability does not warrant a 40 percent evaluation from 
January 1, 2008, because the evidence reveals no additional 
exacerbations in a year.

However, the Board finds that a compensable evaluation for 
gout is not warranted prior to January 1, 2008.  While the 
Veteran had numerous joint pain symptoms, the preponderance 
of the evidence demonstrates that the complaints were due to 
osteoarthritis and degenerative joint disease of multiple 
joints.  While there are notations in VA records showing a 
continuing diagnosis of gout, stable, there is no 
documentation of an exacerbation of gout since 1999.  Dr. K 
indicated in his January 2005 written statement that the 
Veteran had an episode of gout in April 1999, when fluid 
aspirated from his left knee disclosed the presence of uric 
acid crystals.  However, Dr. K later indicated in that same 
statement that the Veteran's multiple joint pain was mostly 
likely due to osteoarthritis.  In October 2002, a private 
document included a notation of gout, along with other 
problems.  However, there were no clinical findings in the 
report to suggest that there was an exacerbation of gout at 
that time.  Similarly, in December 2004, he complained of 
gout flare-up.  However, following examination, gout was not 
diagnosed.  Rather, there was an assessment of Reiter 
syndrome versus STD and tinea pedis.  The Board finds that 
such notations of gout do not establish activity or an 
exacerbation.  Such evidence does not provide a basis for a 
compensable evaluation.  As such, the preponderance of the 
evidence is against a finding that the Veteran experiences 
one or two exacerbations a year in a well-established 
diagnosis, prior to January 1, 2008.  This is particularly 
true since all of the medical evidence indicates that the 
Veteran's joint pain is due to osteoarthritis or degenerative 
joint disease, not gout.  Prior to January 1, 2008, nothing 
in Dr. K's evidence confirms the presence of gout or gouty 
arthritis.

VA Manual M21-1 (M21-1) establishes that a change of 
diagnosis among the various types of arthritis, particularly 
if joint disease has been recognized as service-connected for 
several years, has no significant bearing on the question of 
service connection.  There is a note indicating that in older 
individuals, the effects of more that one type of joint 
disease may coexist.  The M21-1 is to be given the same force 
and effect as if published in VA regulations.  See 38 C.F.R. 
§ 3.21.

Here, the Board is not presented with a change in diagnosis.  
Rather, the evidence reflects two distinct diagnoses.  During 
the appeal period prior to January 1, 2008, there is 
inadequate evidence to establish either chronic gouty 
arthritis or a flare of acute gout.  As such, the Board has 
considered the provisions of M21-1, but the evidence reflects 
that the current manifestations may be distinguished from the 
service-connected disability.  38 C.F.R. § 4.14 (2008)

Furthermore, while the Veteran believes that he had many 
exacerbations of his gout per year prior to January 1, 2008, 
he has not been shown to have the requisite medical training 
or knowledge to provide a competent opinion as to the reason 
or etiology of his joint pain.  Jandreau v. Nicholson, 492 
F.3d 1372 (2007).  For that, the Board must turn to medical 
professionals.  As indicated above, the preponderance of the 
competent evidence shows the Veteran's joint pain prior to 
January 1, 2008, was due to diagnoses other than his gout.  
The opinion of the January 2006 VA examiner indicates that 
gout affected the Veteran's joints if the medical history was 
accurate.  However, as determined here, the Board finds that 
the Veteran's opinion that his gout caused his joint pain is 
not competent.  Furthermore, the competent evidence of record 
shows the pain is due to other diagnoses.  As such, the 
portion of the VA examiner's opinion that relies on the 
Veteran's stated medical history is not probative.

The Board notes here that entitlement to service connection 
for degenerative arthritis of the hips, knees, wrists, and 
elbows was denied in an October 2001 rating decision.  The 
Veteran did not initiate an appeal of this decision.

Therefore, the evidence preponderates against a finding that 
the Veteran experiences one or two exacerbations per year in 
a well-established diagnosis of gout, and the preponderance 
of the evidence shows the painful and limited motion of the 
joints is due to non-service-connected degenerative 
arthritis.  The Veteran does not have gouty arthritis.  As 
such, a compensable evaluation is not warranted for gout 
prior to January 1, 2008.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  However, the evidence fails to show and 
the Veteran has not asserted that he required any 
hospitalization for his gout.  Nor is there any evidence of 
interference with employment due to gout.  Therefore, the 
Board finds that the criteria for submission for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. 
Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether a staged rating is warranted 
and has assigned one, as noted herein.


ORDER

A compensable evaluation for gout is denied, prior to January 
1, 2008.

From January 1, 2008, a 20 percent evaluation for gout is 
granted, subject to the laws and regulations governing the 
payment of VA benefits.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


